—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Krausman, J.), dated October 12, 1993, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
To recover damages from an owner of real property for injuries caused by the acts of criminals on the premises, a plaintiff must produce evidence indicating that the owner knew or should have known of the probability of conduct on the part of third persons which was likely to endanger the safety of those lawfully on the premises (see, Jacqueline S. v City of New *552York, 81 NY2d 288, 294-295; Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 519-520). Here, because the plaintiff did not submit evidence of prior criminal activity in her apartment complex, she failed to raise an issue of fact as to whether the security measures provided by the defendants were appropriate (see, Iannelli v Powers, 114 AD2d 157, 162-163). The Supreme Court therefore properly granted the defendants’ motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562). Moreover, we find no improvident exercise of the Supreme Court’s discretion in granting the plaintiff only a brief adjournment to prepare a response to the defendants’ motion rather than the lengthy adjournment which the plaintiff requested. O’Brien, J. P., Copertino, Santucci and Joy, JJ., concur.